UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-1368


KWAME GYAMFI,

                Plaintiff - Appellant,

          v.

SSCI CORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   John Foster Anderson,
Magistrate Judge. (1:13-cv-01293-JFA)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kwame Gyamfi, Appellant Pro Se.  Frank Regis Gulino, Declan C.
Leonard, Kathryn Megan Lipp, BERENZWEIG LEONARD, LLP, McLean,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kwame   Gyamfi   appeals       the   magistrate    judge’s    orders

dismissing     his    complaint   without      prejudice      and   for   lack   of

jurisdiction, denying his motion for recusal of the magistrate

judge, and denying his motion for reconsideration. *                       We have

reviewed the record and find no reversible error.                   Accordingly,

we   affirm    for    the   reasons   stated       by   the   magistrate    judge.

Gyamfi v. SSCI Corp., No. 1:13-cv-01293-JFA (E.D. Va. Dec. 13,

2013, Jan. 7, 2014, & Feb. 10, 2014).                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                          AFFIRMED




      *
       The parties consented to the exercise of jurisdiction by
the magistrate judge pursuant to 28 U.S.C. § 636(c) (2012).



                                         2